

Exhibit 10.2


FORM OF PERFORMANCE/RESTRICTED STOCK AGREEMENT


This Performance/Restricted Stock Agreement (the “Agreement”) made as of «Date»
by and between ALLEGHENY TECHNOLOGIES INCORPORATED, a Delaware corporation (the
“Corporation”) and «NAME» (the “Participant”).


WHEREAS, the Corporation sponsors and maintains the Allegheny Technologies
Incorporated «Year» Incentive Plan (the “Incentive Plan”);


WHEREAS, the Corporation desires to encourage the Participant to remain an
employee of the Corporation and, during such employment, to contribute
substantially to the financial performance of the Corporation and, to provide
that incentive, the Corporation has awarded, subject to the performance and
employment restrictions described herein, the Participant an aggregate of
«PRSP_Shares_Awarded» shares (“Shares Subject to Restrictions”) of the common
stock of the Corporation, $0.10 par value per share (“Common Stock”);


WHEREAS, as a member of Management’s Executive Council, half of the Shares
Subject to Restrictions are subject to the Corporation’s attainment of the
performance requirements set forth in Paragraph 3(b) (the “Performance
Criteria”); and half of the Shares Subject to Restrictions are subject to the
Participant’s remaining an employee (except in instances of death, Disability or
Retirement as described below) during the Restriction Period set forth in
Paragraph 3(c), subject to accelerated termination of the Restriction in the
event of attainment of the Performance Criteria;


WHEREAS, Shares Subject to Restrictions may be held or delivered, as the context
in this Restricted Stock Agreement indicates, in the form of a certificate or
certificates, or electronic or book entry (“Proof of Ownership”); and


WHEREAS, the Corporation and the Participant desire to evidence the award of the
Shares Subject to Restrictions and the terms and conditions applicable thereto
in this Restricted Stock Agreement.


NOW THEREFORE, in consideration of the Restrictive Covenants and the mutual
promises and covenants contained herein and intending to be legally bound, the
Corporation and the Participant agree as follows:


1.    Grant of Shares Subject to Restrictions. The Corporation hereby grants to
the Participant, as of the date first written above, the Shares Subject to
Restrictions subject to the restrictions and other terms and conditions set
forth herein. Simultaneously with the execution and delivery of this Agreement,
the Participant shall deliver to the Corporation a stock power endorsed in blank
relating to the Shares Subject to Restrictions (including in such power any
increases or adjustments to the Shares Subject to Restrictions). As soon as
practicable after the Date of Grant, the Corporation shall direct that the
Shares Subject to Restrictions be registered in the name of and Proof of
Ownership issued to the Participant and initially bearing the legend or
electronic notation, as the case may be, described in Paragraph 6. The Shares
Subject to Restrictions and any Proof of Ownership representing the Shares
Subject to Restrictions shall be held in the custody of the Corporation or its
designee until the expiration of the applicable Restrictions. Upon any
forfeiture in accordance with Paragraph 4 of the Shares Subject to Restrictions,
the forfeited shares and any Proof of Ownership representing the forfeited
Shares Subject to Restrictions shall be canceled.



--------------------------------------------------------------------------------





2.    Restrictions. The Participant shall have all rights and privileges of a
stockholder of the Corporation with respect to the Shares Subject to
Restrictions, except that the following restrictions shall apply:


(a)    None of the Shares Subject to Restrictions may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the “Restriction
Period” as defined below, except to the extent of the Corporation’s earlier
attainment of the Performance Criteria, as defined below.


(b)    The Shares Subject to Restrictions are subject to forfeiture during the
Restriction Period in accordance with Paragraph 4 of this Agreement.


(c)    The Shares Subject to Restrictions and any Proof of Ownership
representing the Shares Subject to Restrictions shall be held in custody by the
Corporation or its designee until such time as either the Performance Criteria
are attained or the Restriction Period shall have been completed.


(d)    Dividends paid with respect to the Shares Subject to Restrictions during
the Restriction Period shall not be paid to the Participant and, instead, shall
be converted into additional shares of Restricted Stock at the price at which
shares of common stock of the Corporation are purchased under the Corporation’s
outstanding dividend reinvestment program and on the date such purchases are
made and such shares of Restricted Stock shall be additions to the shares
subject to the Restrictions hereunder.


3.     Term of Restriction.


(a)    Subject to the forfeiture provisions of Paragraph 4 of this Agreement,
the Restrictions shall lapse (i) with respect to half of the Shares Subject to
Restrictions (x) on «Date» if the Participant is an employee of the Corporation
on «Date», unless the Participant’s cessation of employment was due to the
Participant’s death, Disability or Retirement (as those initially capitalized
terms are defined below), or (y) subject to applicable clawback provisions, as
soon as reasonably feasible after «Date» as it may be determined that the
Performance Criteria have been attained and (ii) with respect to half of the
Shares Subject to Restrictions, subject to applicable clawback provisions, as
soon as reasonably feasible after «Date» as it may be determined that the
Performance Criteria have been attained. With respect to the half of the Shares
Subject to Restrictions subject only to the Performance Criteria, if the
Corporation does not attain the Performance Criteria on or before the three-year
measurement period ending «Date», such half of the Shares Subject to
Restrictions shall be forfeited immediately upon the completion of that
three-year measurement period.


(b)    For purposes of this Agreement, the “Performance Criteria” shall mean
«Description of Applicable Performance Criteria». The period for measuring the
Performance Criteria shall end as of «Date» and the Personnel and Compensation
Committee shall as promptly as possible following the completion of the audit of
the Corporation for the «Year» fiscal year determine whether the Performance
Criteria have been met.


(c)    The period from the Date of Grant until the lapse of the applicable
Restrictions with respect to the Shares Subject to Restrictions is the
“Restriction Period” for purposes of this Agreement.


(d)    As soon as administratively practicable following the lapse of the
Restrictions without a forfeiture of the applicable Shares Subject to
Restrictions, and upon the satisfaction of all other applicable conditions as to
such Shares Subject to Restrictions, including, but not limited to, the

2

--------------------------------------------------------------------------------



payment by the Participant of all applicable withholding taxes, if any, the
Corporation shall deliver or cause to be delivered to the Participant shares of
Common Stock, which may be in the form of a Proof of Ownership for such shares,
equal in number to the applicable Shares Subject to Restrictions, which shall
not be subject to the transfer restrictions set forth above and shall not bear
the legend or electronic notation described in Paragraph 6. Without limiting the
foregoing, (i) if the Performance Criteria are met, all Shares Subject to
Restrictions shall become non-forfeitable and such Shares Subject to
Restrictions or the Proof of Ownership representing such non-forfeitable shares
of common stock of the Corporation shall be delivered as described above and
(ii) if the Performance Criteria are not met, (x) half of the Shares Subject to
Restrictions shall be forfeited immediately after the end of the measurement
period for such Performance Criteria and (y) the remaining half of the Shares
Subject to Restrictions shall be non-forfeitable, if at all, at the end of the
Restriction Period.


4.    Forfeiture of Shares Subject to Restrictions. If the Participant’s
employment with the Corporation and all of its direct or indirect subsidiaries
is terminated by either party for any reason, including, but not limited to, the
involuntary termination of the Participant’s employment with the Corporation for
any reason, with or without cause, other than the Participant’s death,
Disability, which the total and permanent disability of the Participant as
determined by the Committee in its sole discretion, or Retirement with the
consent of the Corporation when the Participant is at least fifty-five (55)
years of age with at least five (5) years of service (“Retirement”), (i) all
rights of the Participant to the Shares Subject to Restrictions which remain
subject to the Restrictions shall terminate immediately and be forfeited in
their entirety, and (ii) the forfeited Shares Subject to Restrictions and any
Proof of Ownership representing the forfeited Shares Subject to Restrictions
shall be canceled. If the Participant dies, becomes disabled or has a
Retirement, the Participant (or the Participant’s beneficiary) shall receive the
Shares Subject to Restrictions when, if and to the extent, the Restrictions
lapse under Paragraph 3, multiplied by a fraction, the numerator of which is the
number of months the Participant was employed by the Corporation under the
Restriction Period and the denominator is thirty-six (36) months.


5.    Change of Control. All Shares Subject to Restrictions shall fully vest in
the event of a Change of Control as defined in the Incentive Plan.


6.    Legend. During the Restriction Period, the shares of Restricted Stock and
any Proof of Ownership evidencing the Shares Subject to Restrictions shall be
endorsed with the following legend or equivalent electronic notation for
electronic or book entry (in addition to any legend required under applicable
securities laws or any agreement by which the Corporation is bound):


THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE TERMS AND CONDITIONS OF A RESTRICTED STOCK AGREEMENT ENTERED INTO BY AND
BETWEEN ALLEGHENY TECHNOLOGIES INCORPORATED AND THE HOLDER OF THIS PROOF OF
OWNERSHIP. A COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICE OF THE CORPORATION.


7.    Withholding. The Corporation or its direct or indirect subsidiary may
withhold from the number of Shares Subject to Restrictions or from any cash
amount payable hereunder or any other cash payments due to the Participant all
taxes, including social security taxes, which the Corporation or its direct or
indirect subsidiary is required or otherwise authorized to withhold with respect
to the Shares Subject to Restrictions.


8.    Adjustments to Number of Shares. Any shares issued to the Participant with
respect to the Shares Subject to Restrictions in the event of any change in the
number of outstanding common

3

--------------------------------------------------------------------------------



stock of the Corporation through the declaration of a stock dividend or a stock
split or combination of shares or any other similar capitalization change shall
be deemed to be Shares Subject to Restrictions subject to all the terms set
forth in this Agreement.


9.    No Right to Continued Employment; Effect on Benefit Plans. This Agreement
shall not confer upon the Participant any right with respect to continuance of
his or her employment or other relationship, nor shall it interfere in any way
with the right of the Corporation or its direct or indirect subsidiary to
terminate his or her employment or other relationship at any time. Income
realized by the Participant pursuant to this Agreement shall not be included in
the Participant’s earnings for the purpose of any benefit plan in which the
Participant may be enrolled or for which the Participant may become eligible
unless otherwise specifically provided for in such plan.


10.    Participant Representations. In connection with the issuance of the
Shares Subject to Restrictions, the Participant represents the following:


(a)    the Participant has reviewed with the Participant’s own tax advisors, the
federal, state, local and foreign tax consequences of this Agreement and the
transactions contemplated hereby. The Participant is relying solely on such
advisors and not on any statements or representations of the Corporation or any
of its agents. The Participant understands that the Participant (and not the
Corporation) shall be responsible for the Participant’s own tax liability that
may arise as a result of this Agreement and the transactions contemplated
hereby.


(b)    the Participant has received, read and understood this Agreement and the
Incentive Plan and agrees to abide by and be bound by their respective terms and
conditions.


11.     Restrictive Covenants.


(a)    Non-Competition. For a period of one (1) year after the Participant’s
termination of employment with the Company (including for this Paragraph 11 any
of the Company’s subsidiaries and affiliates) for any reason, the Participant
will not directly or indirectly (i) serve as an owner, principal, partner,
employee, consultant, officer, director or agent of an entity, including a sole
proprietorship, that engages or is planning to engage in any business in which
the Company is engaged in any market in which the Company is engaged at the time
of the Participant’s termination of employment, including the production and
delivery of specialty materials and products for the aerospace and defense, oil
and gas/chemical process industry, electrical energy, medical, automotive, food
equipment and appliance, and construction and mining markets (each such entity
in such market is referred to as a “Competing Business”). The Participant shall
not be deemed to be in violation of this covenant if the Participant is the
owner of not more than 2% of a corporation the stock of which is traded on a
recognized securities exchange.


(b)    Non-Solicitation of Customers. For a period of one (1) year after the
Participant’s termination of employment with the Company for any reason, the
Participant shall not, directly or indirectly, on behalf of a Competing Business
solicit or attempt to divert the business or patronage of any business entity
that has purchased specialty materials from the Company within two (2) years
prior to the termination of the Participant’s employment and shall not assist
any person or business entity in planning or making such a solicitation.


(c)    Non-Solicitation of Employees. For a period of one (1) year after the
Participant’s termination of employment with the Company for any reason, the
Participant will not solicit or assist another person or entity to solicit any
person who consults with the Company or is employed

4

--------------------------------------------------------------------------------



by the Company to cease consulting with the Company or to leave the employ of
the Company or to accept a consulting or other business relationship or
employment with another person or entity, whether or not a Competing Business.


(d)    Non-Disparagement. For a period of one (1) year after the Participant’s
termination of employment with the Company for any reason, the Participant shall
not disparage the Company or its business, agents, servants, employees, officers
or directors.


(e)    Confidentiality. For a period of three (3) years after the Participant’s
termination of employment with the Company for any reason, the Participant shall
not disclose, divulge or use any material non-public information of the Company,
including, but not limited to, manufacturing processes, customer lists,
marketing plans or procedure proprietary information and trade secrets.


(f)    Consideration and Remedies. The Participant recognizes and acknowledges
that the opportunity to earn compensation or receive shares of Company stock
under this Agreement is adequate consideration for the covenants set forth in
this Paragraph 11. The Participant further acknowledges that the Company has no
adequate remedy at law should the Participant violate or threaten to or attempt
to violate any one or more of the covenants in this Paragraph 11 and the
Participant agrees that the Company is entitled to an injunction or other
equitable relief restraining the Participant from violating or threatening to or
attempting to violate any one or more of the covenants set forth in Paragraph
11.


12.    Miscellaneous.


(a)    Governing Law. This Agreement shall be governed and construed in
accordance with the domestic laws of the Commonwealth of Pennsylvania without
regard to such Commonwealth’s principles of conflicts of laws.


(b)    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.


(c)    Entire Agreement; Amendment. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with respect to the subject matter of this Agreement. This Agreement may not be
amended or modified without the written consent of the Corporation and the
Participant.


(d)    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which when so executed and delivered shall be taken to
be an original and all of which together shall constitute one document.


(e)    Compliance with Corporate Policies. No payment or delivery will be made
under this Agreement or the PRSP unless the Participant has fully complied with
all policies of the Corporation, applicable to employees including but not
limited to, the Corporation’s Corporate Guidelines for Business Conduct and
Ethics.



5

--------------------------------------------------------------------------------



(f)    Clawback. The Participant acknowledges and agrees that the Participant
will repay any Overpayment as defined in any “Clawback of Incentive Payments”
letter agreement between the Corporation and the Participant and that any such
letter agreement is incorporated by reference herein.


(g)    Definitions. Initially capitalized terms not otherwise defined in this
Performance/Restricted Stock Agreement shall have the meanings ascribed thereto
in the Incentive Plan.


IN WITNESS WHEREOF, the parties have executed this Performance/Restricted Stock
Agreement as of the date first written above.




ALLEGHENY TECHNOLOGIES INCORPORATED




By:
 
Name:
 «Name»
Title:
«Title»





PARTICIPANT
 
WITNESS
 
 
 
«Name»
 
 






6